UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January 13, 2010 QUAINT OAK BANCORP, INC. (Exact name of registrant as specified in its charter) Pennsylvania 000-52964 35-2293957 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 607 Lakeside Drive, Southampton, Pennsylvania 18966 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (215) 364-4059 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure On January 14, 2010, Quaint Oak Bancorp, Inc. (the "Company") issued a press release announcing the declaration of a quarterly cash dividend by the Board of Directors on January 13, 2010.The dividend is payable on February 8, 2010 to shareholders of record as of January 25, 2010. For additional information, reference is made to the Company's press release dated January 14, 2010, which is included as Exhibit 99.1 hereto and is incorporated herein by reference thereto.The press release attached hereto is being furnished to the SEC and shall not be deemed to be "filed" for any purpose except as shall be expressly set forth by specific reference to such filing in other filings of the Company into which may be incorporated. Item 9.01Financial Statements and Exhibits (a) Not applicable. (b) Not applicable. (c) Not applicable. (d) Exhibits The following exhibit is filed herewith. Exhibit Number Description 99.1 Press release dated January 14, 2010 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. QUAINT OAK BANCORP, INC. Date: January 14, 2010 By: /s/ Robert T. Strong Robert T. Strong President and Chief Executive Officer 3 EXHIBIT
